19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  2) Pg 1 of 101



                                  EXHIBIT C-2
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  2) Pg 2 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  2) Pg 3 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  2) Pg 4 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  2) Pg 5 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  2) Pg 6 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  2) Pg 7 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  2) Pg 8 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  2) Pg 9 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 10 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 11 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 12 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 13 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 14 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 15 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 16 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 17 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 18 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 19 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 20 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 21 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 22 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 23 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 24 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 25 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 26 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 27 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 28 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 29 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 30 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 31 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 32 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 33 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 34 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 35 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 36 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 37 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 38 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 39 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 40 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 41 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 42 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 43 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 44 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 45 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 46 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 47 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 48 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 49 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 50 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 51 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 52 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 53 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 54 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 55 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 56 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 57 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 58 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 59 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 60 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 61 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 62 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 63 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 64 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 65 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 66 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 67 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 68 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 69 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 70 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 71 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 72 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 73 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 74 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 75 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 76 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 77 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 78 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 79 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 80 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 81 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 82 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 83 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 84 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 85 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 86 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 87 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 88 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 89 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 90 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 91 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 92 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 93 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 94 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 95 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 96 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 97 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 98 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                 2) Pg 99 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                2) Pg 100 of 101
19-11845-shl   Doc 5-4   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                2) Pg 101 of 101
